Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/01/2022 has been entered. Claims 1, 3-11, and 13-20 remain pending in this application. Applicant's amendments to the claims have overcome each and every 112(a) and 112(b) rejection set forth in the Non-Final Office Action mailed 04/20/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. (FP 7.08.aia)

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown (US 20130300573 A1), hereinafter Brown.

Regarding claim 1, Brown discloses a method for detecting proximity of a user the method comprising: transmitting a transmitted signal via a transmitter of the radio device (See at least [0033] “includes a stepped-frequency radar transmitter. The transmitter emits a radar based signal that includes different frequencies.”); receiving a received signal via a receiver of the radio device, wherein the received signal includes a leaked portion of the transmitted signal and signal reflected from the user (See at least [0120] “An example of a process to cancel transmit-to-receive leakage signal with a scanning device may comprise at least one of the following steps: 9b1) begin stepped-frequency signal transmission and monitor for transmit-to receive leakage signal; 9b2) identify a transmit-to-receive leakage signal”, [0146] “The RF Electronics can generate the frequency-stepped radar waveform, amplify the signal for transmission, receive energy reflected off targets using a low-noise front end, and generate coherent (in-phase and quadrature, or I & Q) signals used in the detection process”); processing the received signal, wherein the processing includes distinguishing the signal reflected from the user from the leaked portion of the transmitted signal, wherein the distinguishing is based on the transmitted signal (See at least [0120] “This processing approach can be used to adaptively locate and remove various components of the transmit-to-receive leakage signal, which generally are orders of magnitude higher in amplitude then the highest reflected portions of signal intended to be detected.” [0122] “Therefore, signal reflected from locations within a short distance (e.g., less than one foot) can be identified as transmit-to-receive leakage (step 9b2).”); and reducing power of the radio device in response to the processing (See at least [0111] “Hardware support for calibration can include use of an internal motion sensor and signal processor, solid state RF switches in the receive and transmit antenna front end(s) that enable the receiver input to be switched from the antenna to either resistive load or to a reduced power sample of the transmit signal”).

Regarding claim 11, Brown discloses a radio device comprising: a transmitter configured to output a transmitted signal (See at least [0033] “includes a stepped-frequency radar transmitter. The transmitter emits a radar based signal that includes different frequencies.”); a receiver configured to receive a received signal, wherein the received signal includes a leaked portion of the transmitted signal and signal reflected from a user (See at least [0120] “An example of a process to cancel transmit-to-receive leakage signal with a scanning device may comprise at least one of the following steps: 9b1) begin stepped-frequency signal transmission and monitor for transmit-to receive leakage signal; 9b2) identify a transmit-to-receive leakage signal”, [0146] “The RF Electronics can generate the frequency-stepped radar waveform, amplify the signal for transmission, receive energy reflected off targets using a low-noise front end, and generate coherent (in-phase and quadrature, or I & Q) signals used in the detection process”); one or more antennas coupled to the transmitter and receiver, the one or more antennas being configured to transmit the transmitted signal and further configured to receive the received signal (See at least Figs. 2A-2B, [0029] “In some embodiments, the device is configured with one or more antennas to aid in the transmission and receipt of a signal.”); and a processor coupled to the receiver, the processor having a memory storing instructions that cause the processor to (See at least [0152] “In various implementations of scanning system, the design features 8 M bytes of synchronous dynamic random access memory (SDRAM) for fast program access and enough storage for 60 seconds of captured data per operating cycle.”, [0169] “and a processor operable to process, for a multiple frequencies, the reflected portion of the radar signal from the receive antenna and to analyze the processed data to determine the presence of moving entities on an opposite side of a wall from a side of the wall on which the system is located” ): process the received signal for distinguishing the signal reflected from the user from the leaked portion of the transmitted signal, wherein the distinguishing is based on the transmitted signal (See at least [0120] “This processing approach can be used to adaptively locate and remove various components of the transmit-to-receive leakage signal, which generally are orders of magnitude higher in amplitude then the highest reflected portions of signal intended to be detected.” [0122] “Therefore, signal reflected from locations within a short distance (e.g., less than one foot) can be identified as transmit-to-receive leakage (step 9b2).”); and reduce power of the radio device in response to the processing (See at least [0111] “Hardware support for calibration can include use of an internal motion sensor and signal processor, solid state RF switches in the receive and transmit antenna front end(s) that enable the receiver input to be switched from the antenna to either resistive load or to a reduced power sample of the transmit signal”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Zhang (EP 3188461 A1), hereinafter Zhang.

Regarding claim 3, Brown as shown in the rejection above, discloses all of the limitations of claim 1. Brown does not disclose the processing of the received signal includes: comparing the distinguished signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing. However, Zhang discloses the processing of the received signal includes: comparing the distinguished signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing (See at least [0049], “threshold may be compared with the strength value of the subsequently collected detection signal to determine whether the detection distance falls within the calibration range”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system of comparing signals disclosed by Zhang. One would have been motivated to do so in order to improve accuracy of calibrating a detection distance (See at least Zhang [0051], “Therefore, the calibration threshold in the embodiments of the present invention can adapt to an environment change to be adaptively adjusted, which improves accuracy of calibrating a detection distance”).

Regarding claim 13, Brown as shown in the rejection above, discloses all of the limitations of claim 11. Brown does not disclose the processing of the received signal includes: comparing the distinguished signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing. However, Zhang discloses the processing of the received signal includes: comparing the distinguished signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing (See at least [0049], “threshold may be compared with the strength value of the subsequently collected detection signal to determine whether the detection distance falls within the calibration range”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system of comparing signals disclosed by Zhang. One would have been motivated to do so in order to improve accuracy of calibrating a detection distance (See at least Zhang [0051], “Therefore, the calibration threshold in the embodiments of the present invention can adapt to an environment change to be adaptively adjusted, which improves accuracy of calibrating a detection distance”).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Zhang, in further view of Kushnir (US 20170290011 A1), hereinafter Kushnir.

Regarding claim 4, The combination of Brown and Zhang, as shown above, discloses all of the limitations of claims 1 and 3. The combination of Brown and Zhang does not disclose the particular proximity is between 0-10 cm. However, Kushnir discloses the particular proximity is between 0-10 cm (See at least [0023], “For example, at 24 GHz the wavelength in free space is 1.25 centimeters”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system of comparing signals disclosed by Zhang with the particular proximity disclosed by Kushnir. One would have been motivated to do so in order to avoid reduction in radiated power efficiency (See at least [0022] “Not only does this solution afford compliance with SAR regulations, it provides a method to avoid the reduction in the radiated power efficiency that would otherwise be incurred by radiating energy into a blocking objecting”).

Regarding claim 14, The combination of Brown and Zhang, as shown above, discloses all of the limitations of claims 11 and 33. The combination of Brown and Zhang does not disclose the particular proximity is between 0-10 cm. However, Kushnir discloses the particular proximity is between 0-10 cm (See at least [0023], “For example, at 24 GHz the wavelength in free space is 1.25 centimeters”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system of comparing signals disclosed by Zhang with the particular proximity disclosed by Kushnir. One would have been motivated to do so in order to avoid reduction in radiated power efficiency (See at least [0022] “Not only does this solution afford compliance with SAR regulations, it provides a method to avoid the reduction in the radiated power efficiency that would otherwise be incurred by radiating energy into a blocking objecting”).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Winstead (US 20090303103 A1), hereinafter Winstead.

Regarding claim 5, Brown as shown in the rejection above, discloses all of the limitations of claim 1. Brown does not disclose identifying an estimate of a leaked portion of the transmitted signal; subtracting the estimate from the received signal for obtaining a residual signal; and detecting power in the residual signal. However, Winstead discloses identifying an estimate of the leaked portion of the transmitted signal (See at least [0005], “receiving a given received-signal via the receive antenna, wherein the given received-signal includes a leakage component and a target component, and wherein the given received-signal corresponds to the given transmit-signal, and (iii) producing an estimate of the leakage component of the given received-signa”); subtracting the estimate from the received signal for obtaining a residual signal (See at least [0075], “subtracting a reduction leakage component from the received-signal so as to produce a modified received-signal”); and detecting power in the residual signal (See at least [0078], “A scaled reduction leakage component may be subtracted from a received-signal when the detected power level”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead. One would have been motivated to do so in order to use a radar system as a range-measurement system to estimate the position of an object (See at least [0001], “radar system may be used as a range-measurement system to estimate the position of an object”).

Regarding claim 15, Brown as shown in the rejection above, discloses all of the limitations of claim 11. Brown does not disclose identifying an estimate of a leaked portion of the transmitted signal; subtracting the estimate from the received signal for obtaining a residual signal; and detecting power in the residual signal. However, Winstead discloses identifying an estimate of the leaked portion of the transmitted signal (See at least [0005], “receiving a given received-signal via the receive antenna, wherein the given received-signal includes a leakage component and a target component, and wherein the given received-signal corresponds to the given transmit-signal, and (iii) producing an estimate of the leakage component of the given received-signa”); subtracting the estimate from the received signal for obtaining a residual signal (See at least [0075], “subtracting a reduction leakage component from the received-signal so as to produce a modified received-signal”); and detecting power in the residual signal (See at least [0078], “A scaled reduction leakage component may be subtracted from a received-signal when the detected power level”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead. One would have been motivated to do so in order to use a radar system as a range-measurement system to estimate the position of an object (See at least [0001], “radar system may be used as a range-measurement system to estimate the position of an object”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Winstead, in further view of Smith (US 5444864 A), hereinafter Smith.

Regarding claim 6, The combination of Brown and Winstead as shown in the rejection above, discloses all of the limitations of claims 1 and 5. The combination of Brown and Winstead does not disclose estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain. However, Smith discloses estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain (See at least Col. 1 Lines 35-52, “computation means to estimate the gain and phase of the leak-through signal. The gain and phase of the reference signal are then adjusted in accordance with the gain and phase estimates”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of modifying an estimate disclosed by Smith. One would have been motivated to do so in order to substantially cancel leaks, thereby recover the desired received signal for further processing (See at least Smith Col. 1 Lines 35-52, “leak-through signal is substantially cancelled and the desired received signal is recovered for further processing”).

Regarding claim 16, The combination of Brown and Winstead as shown in the rejection above, discloses all of the limitations of claims 11 and 15. The combination of Brown and Winstead does not disclose estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain. However, Smith discloses estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain (See at least Col. 1 Lines 35-52, “computation means to estimate the gain and phase of the leak-through signal. The gain and phase of the reference signal are then adjusted in accordance with the gain and phase estimates”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of modifying an estimate disclosed by Smith. One would have been motivated to do so in order to substantially cancel leaks, thereby recover the desired received signal for further processing (See at least Smith Col. 1 Lines 35-52, “leak-through signal is substantially cancelled and the desired received signal is recovered for further processing”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Winstead, in further view of Li (US-20170206001-A1), hereinafter Li.

Regarding claim 7, The combination of Brown and Winstead as shown in the rejection above, discloses all of the limitations of claims 1 and 5. The combination of Brown and Winstead does not disclose determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time; identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation. However, Li discloses determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time (See at least [0047]-[0050], “an operating position 11 is determined at a first moment, an operating position 12 is determined at a second moment”]); identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation (See at least [0047]-[0050] and [0089], “The operating gesture of the user is identified to be a rightward swiping gesture according to the determined positions and a sequence of the determined positions”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li. One would have been motivated to do so in order to determine the position of user over time (See at least Li [0047], “Therefore, when the operating gesture of a user is generated by continuous actions, such as a swiping operation, the terminal may acquire a time sequence in which the at least one proximity sensor is sequentially approached, and determine a sequence in which the at least one proximity sensor is sequentially approached according to the acquired time sequence”).

Regarding claim 17, The combination of Brown and Winstead as shown in the rejection above, discloses all of the limitations of claims 11 and 15. The combination of Brown and Winstead does not disclose determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time; identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation. However, Li discloses determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time (See at least [0047]-[0050], “an operating position 11 is determined at a first moment, an operating position 12 is determined at a second moment”]); identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation (See at least [0047]-[0050] and [0089], “The operating gesture of the user is identified to be a rightward swiping gesture according to the determined positions and a sequence of the determined positions”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li. One would have been motivated to do so in order to determine the position of user over time (See at least Li [0047], “Therefore, when the operating gesture of a user is generated by continuous actions, such as a swiping operation, the terminal may acquire a time sequence in which the at least one proximity sensor is sequentially approached, and determine a sequence in which the at least one proximity sensor is sequentially approached according to the acquired time sequence”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Winstead, in further view of Li, in further view of Jung (US 20190155276 A1), hereinafter Jung.

Regarding claim 8, The combination of Brown, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 1, 5, and 7. The combination of Brown, Winstead, and Li does not disclose the first value and the second value include at least one of signal power levels or phase values. However, Brown discloses the first value and the second value include at least one of signal power levels or phase values (See at least [0106], “the obstacle sensing unit 140 may determine a time during which the change in the phase or frequency of the sensing radio waves occurs as the reflected-signal sensing time”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of phase value change disclosed by Jung. One would have been motivated to do so in order to sense obstacles (See at least Jung [0007], “detects the presence and position of the obstacle using reflected light or waves”).

Regarding claim 18, The combination of Brown, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 11, 15, and 17. The combination of Brown, Winstead, and Li does not disclose the first value and the second value include at least one of signal power levels or phase values. However, Jung discloses the first value and the second value include at least one of signal power levels or phase values (See at least [0106], “the obstacle sensing unit 140 may determine a time during which the change in the phase or frequency of the sensing radio waves occurs as the reflected-signal sensing time”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of phase value change disclosed by Jung. One would have been motivated to do so in order to sense obstacles (See at least Jung [0007], “detects the presence and position of the obstacle using reflected light or waves”).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Winstead, in further view of Li, in further view of Lin (US 8774145 B2), hereinafter Lin.

Regarding claim 9, The combination of Brown, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 1, 5, and 7. The combination of Brown, Winstead, and Li does not disclose determining whether the received signal is below a minimum threshold power; and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity. However, Lin discloses determining whether the received signal is below a minimum threshold power (See at least claim 19, “calibration threshold is a minimum beacon power”); and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity (See at least claim 19, “calibration threshold is a minimum beacon power at which said client is determined to be proximate to said host”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin. One would have been motivated to do so in order to reduce power consumption (See at least Lin Col. 4 Lines 36-39, “the present invention may further provide reducing the power of packet transmissions to reduce the power consumption”).

Regarding claim 19, The combination of Brown, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 11, 15, and 17. The combination of Brown, Winstead, and Li does not disclose determining whether the received signal is below a minimum threshold power; and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity. However, Lin discloses determining whether the received signal is below a minimum threshold power (See at least claim 19, “calibration threshold is a minimum beacon power”); and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity (See at least claim 19, “calibration threshold is a minimum beacon power at which said client is determined to be proximate to said host”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin. One would have been motivated to do so in order to reduce power consumption (See at least Lin Col. 4 Lines 36-39, “the present invention may further provide reducing the power of packet transmissions to reduce the power consumption”).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Winstead, in further view of Li, in further view of Lin, in further view of Tokuda (US 20180262163 A1), hereinafter Tokuda.

Regarding claim 10, The combination of Brown, Winstead, Li and Lin as shown in the rejection above, discloses all of the limitations of claims 1, 5, 7, and 9. The combination of Brown, Winstead, Li and Lin does not disclose the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device. However, Tokuda discloses the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device (See at least [0096], “In addition, a GC signal or Continuous GC signal may be summed with the normal Bias Current applied to a PA to compensate for variations in Gain due to PA self-heating during pulsed operation.” [0149] “As is known in the art, for a FET having a PTC, an increase in the temperature of the FET causes a decrease in the threshold voltage Vth of the FET. Therefore, the effective control voltage Vctl−Vth to the FET is increased, thus increasing the output current of the FET”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin with the gain compensation disclosed by Tokuda. One would have been motivated to do so in order to compensate for variations in gain (See at least Tokuda [0096], “compensate for variations in Gain due to changes in ambient temperature”).

Regarding claim 20, The combination of Brown, Winstead, Li and Lin as shown in the rejection above, discloses all of the limitations of claims 11, 15, 17, and 19. The combination of Brown, Winstead, Li and Lin does not disclose the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device. However, Tokuda discloses the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device (See at least [0096], “In addition, a GC signal or Continuous GC signal may be summed with the normal Bias Current applied to a PA to compensate for variations in Gain due to PA self-heating during pulsed operation.” [0149] “As is known in the art, for a FET having a PTC, an increase in the temperature of the FET causes a decrease in the threshold voltage Vth of the FET. Therefore, the effective control voltage Vctl−Vth to the FET is increased, thus increasing the output current of the FET”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Brown with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin with the gain compensation disclosed by Tokuda. One would have been motivated to do so in order to compensate for variations in gain (See at least Tokuda [0096], “compensate for variations in Gain due to changes in ambient temperature”).

Response to Arguments
Applicant’s arguments regarding 35 U.S.C 112(a) and 35 U.S.C 112(b) filed 07/01/2022 have been fully considered and are persuasive. In consideration of the amendments, all 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections are withdrawn.

Applicant’s arguments regarding 35 U.S.C 102 and 35 U.S.C 103 filed 07/01/2022 have been fully considered but are moot in consideration of additional prior art necessitated by amendment language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648